                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                        CHARLOTTESVILLE DIVISION



BRENNAN M. GILMORE,                     CASE NO.: 3:18-cv-00017-NKM-JCH

     Plaintiff

     v.

ALEXANDER JONES, et al.,                BRIEF IN SUPPORT OF MOTION
                                        FOR SANCTIONS FILED BY
     Defendants                         DEFENDANTS            HOFT,
                                        STRANAHAN,       CREIGHTON,
                                        WILBURN,    HICKFORD,  AND
                                        WORDS-N-IDEAS, LLC.
                                TABLE OF CONTENTS



Table of Authorities                                                                        iii

Introduction and Summary of Argument                                                         1

Facts                                                                                        2

I.      The Plaintiff Violated Rule 11(b)(2) and (3) When Asserting That This Court Has Subject
        Matter Jurisdiction                                                                   2

II.     The Plaintiff Violated Rule 11(b)(3) When Asserting That This Court Has Personal
        Jurisdiction over Mr. Hoft, Mr. Creighton, Mr. Wilburn, Ms. Hickford, and Words-N-
        Ideas, LLC                                                                       4

III.    The Plaintiff Violated Rule 11(b)(2) and (3) When Asserting That the Undersigned
        Defendants Committed Defamation or Intentional Infliction of Emotional Distress 5

IV.     The First Amended Complaint as a Whole and Statements Made Outside of Court
        Demonstrate That This Suit Was Filed with the Improper Purpose of Harassing the
        Undersigned Defendants                                                        9

Conclusion                                                                                  18




                                               ii
                           TABLE OF AUTHORITIES

                                           CASES

Ashcroft v. Iqbal, 556 U.S. 662 (2009)                                                     3

Brandenburg v. Ohio, 395 U.S. 444 (1969)                                           3, 4 and 8

Chapin v. Knight-Ridder, Inc., 993 F.2d 1087 (4th Cir. 1993)                               7

Milkovich v. Lorain Journal Co., 497 U.S. 1 (1990)                                         6

M. Rosenberg & Sons v. Craft, 182 Va. 512 (1944)                                           3

U.S. v. Alvarez, 567 U. S. 709 (2012)                                                     14



                                  STATUTES AND RULES

Fed. R. Civ. P. 11                                                                    passim

VA. CODE § 8.01-223.2                                                                      1



                                  ARTICLES AND BOOKS

Civil Rights Clinic, GEORGETOWN LAW School, https://www.law.georgetown.edu/experiential-
learning/clinics/civil-rights-clinic/ (last visited Sept. 27, 2018)                  12

Constitutional Accountability Center Announces Elizabeth B. Wydra As New President,
CONSTITUTIONAL ACCOUNTABILITY CENTER, Jan. 20, 2016, https://www.theusconstitution.org/
news/constitutional-accountability-center-announces-elizabeth-b-wydra-as-new-president/ (last
visited Sept. 26, 2018)                                                                   11

Oliver Darcy, Charlottesville Witness Files Defamation Suit Against InfoWars and Other Far-
Right Figures, CNN, March 27, 2018, http://money.cnn.com/2018/03/13/media/charlottesville-
defamation-lawsuit-infowars/index.html (last visited April 12, 2018)                     15

Brennan Gilmore, Alex Jones is a Menace to Society. I’m suing him, WASHINGTON POST, March
14, 2018, https://www.washingtonpost.com/news/posteverything/wp/2018/03/14/alex-jones-is-a-
menace-to-society-im-suing-him/ (last visited April 12, 2018)                           14

                                               iii
Brianne J. Gorod, CONSTITUTIONAL ACCOUNTABILITY CENTER, https://www.theusconstitution.
org/staff/brianne-j-gorod/ (last visited Sept. 26, 2018)                           11

Julia Harte, Witness to Charlottesville attack sues U.S. media outlets over ‘false’ stories, REUTERS,
March 13, 2018, https://in.reuters.com/article/usa-extremism-lawsuit/witness-to-charlottesville-
attack-sues-u-s-media-outlets-over-false-stories-idINKCN1GP1KL (last visited Apr 12, 2018)
                                                                                                  14

Karena Landler, Law Center Files Defamation Suit Against Alex Jones, InfoWars, March 16, 2018,
http://www.thehoya.com/law-center-files-defamation-suit-alex-jones-infowars/ (last visited Sept.
27, 2018)                                                                                    16

Staff, GEORGETOWN LAW SCHOOL, https://www.law.georgetown.edu/experiential-learning/
clinics/civil-rights-clinic/staff/ (last visited Sept. 27, 2018)                 11

Mark Steyn, Mumbo-Jumbo for Beginners, National Review, Dec. 24, 2013, https://www.
nationalreview.com/corner/mumbo-jumbo-beginners-mark-steyn/ (last visited April 12, 2018)
                                                                                          13

Sarah Rankin, Charlottesville Car Attack Witness Sues Alex Jones, Others, U.S. NEWS & WORLD
REPORT, March 13, 2018, https://www.usnews.com/news/us/articles/2018-03-13/charlottesville-
attack-witness-sues-alex-jones-others (last visited April 12, 2018)                      17

What is a SLAPP?, PUBLIC PARTICIPATION PROJECT, https://anti-slapp.org/what-is-a-slapp/ (last
visited Apr 12, 2018)                                                                     13

Witness to Tragedy, a Victim of Fake News Conspiracies Sues Alex Jones and Others,
GEORGETOWN LAW SCHOOL, March 13, 2018 https://www.law.georgetown.edu/news/witness-to-
tragedy-a-victim-of-fake-news-conspiracies-sues-alex-jones-and-others/ (last visited Sept. 27,
2018)                                                                                       15




                                                 iv
                    INTRODUCTION AND SUMMARY OF ARGUMENT

       This case is a classic example of a recent phenomenon in the law: The use of abusive,

frivolous lawsuits as a method of punishing speakers for engaging in expression with which a

plaintiff disagrees. As demonstrated in the Brief in Support of the Joint Motion to Dismiss and

Motion for Attorney Fees and Costs of Defendants Hoft, Creighton, Stranahan, Wilburn, Hickford,

and Words-N-Ideas, LLC (“MTD Brief”) (Dkt. 47), this Court does not have subject matter

jurisdiction and does not have personal jurisdiction over Mr. Hoft, Mr. Creighton, Mr. Wilburn,

Ms. Hickford, and Words-N-Ideas, LLC (“WNI”)—and the Plaintiff failed to state a claim for

which relief can be granted for either cause of action. Indeed, Defendants Hoft, Creighton,

Stranahan, Wilburn, Hickford, and WNI (the “Undersigned Defendants”) enjoy immunity from

defamation suits under VA. CODE § 8.01-223.2, and this Court can order the Plaintiff to pay costs

and attorney fees under that statute. Furthermore, a basic understanding of the law or a minimal

investigation into the facts would have revealed that the Plaintiff had no valid case. It is not

plausible that experienced attorneys would file such a frivolous complaint out of ignorance.

       Fed. R. Civ. P. 11(b) is designed to prevent the abuse of the courts. Preventing such abuse

is particularly important when, as in the instant case, the right to Freedom of Expression is under

attack. The Plaintiff’s and his attorneys’ apparent calculus is as cynical as it is damaging to First

Amendment freedoms: Force the Defendants to spend money to respond to a frivolous case so that

they might think twice before engaging in protected speech in the future. Win or lose, the Plaintiff

and his lawyers will probably be satisfied because they recognize that the process is the

punishment: Each Defendant will likely lose thousands of dollars even if he or she wins. Rule

11(c) gives this Court the power to change that calculus. By imposing monetary sanctions,

including attorney fees, this Court can teach this Plaintiff and his attorneys a different lesson: That
abusive lawsuits to suppress protected expression can and should backfire. Imposing such

discipline will not only help to reduce the workload in an overworked court system, but it will also

protect Freedom of Expression.

                                               FACTS

        This Brief incorporates in full the facts set out by the MTD Brief pp. 2-7.

                                  I.
   THE PLAINTIFF VIOLATED RULE 11(B)(2) AND (3) WHEN ASSERTING THAT
            THIS COURT HAS SUBJECT MATTER JURISDICTION

        Fed. R. Civ. P. 11(b)(2) and (3) states in relevant part that:

        (b)     Representations to the Court. By presenting to the court a pleading, written
                motion, or other paper—whether by signing, filing, submitting, or later
                advocating it—an attorney or unrepresented party certifies that to the best
                of the person’s knowledge, information, and belief, formed after an inquiry
                reasonable under the circumstances:...

                (2)     the claims, defenses, and other legal contentions are warranted by
                        existing law or by a nonfrivolous argument for extending,
                        modifying, or reversing existing law or for establishing new law;
                        [and]

                (3)     the factual contentions have evidentiary support or, if specifically so
                        identified, will likely have evidentiary support after a reasonable
                        opportunity for further investigation or discovery[.]

When asserting that subject matter jurisdiction is present in the instant case, the Plaintiff frequently

violated both principles.

        First, in relation to actual diversity, the First Amended Complaint (Dkt. 29) (the “FAC”)

makes an assertion of fact—that Mr. Stranahan was domiciled in Texas—that apparently has no

evidentiary support. After all, when Mr. Stranahan offered an evidentiary challenge to the claim

of actual diversity, the Plaintiff offered absolutely no admissible evidence in support of the

contention that Mr. Stranahan was domiciled in Texas in violation of Rule 11(b)(3). Indeed, the

                                                   2
Plaintiff was reduced to alleging that a blind man had a valid driver’s license. FAC ¶ 17, Stranahan

Declaration, MTD Brief Exhibit A ¶ 4.

       Second, with respect to the amount in controversy requirement, the FAC frequently

includes damages that were actually caused by third persons not named as defendants without any

proper theory of law that would allow the Undersigned Defendants to be legally responsible for

the wrongful conduct of those third parties. The FAC principally relies on the concept of incitement

when calculating damages. FAC ¶¶ 5,153, 164, 167, 177, 209, 220, 228, 236, 244 and 273.

However, with respect to defamation claims, Virginia law states that a defamation plaintiff cannot

recover for the wrongful acts of third parties at all. M. Rosenberg & Sons v. Craft, 182 Va. 512,

520-21 (1944). The Plaintiff has made no attempt to show Craft did not control or should be

overturned. This is a prima facie violation of Rule 11(b)(2).

       Meanwhile, with respect to the amount in controversy related to Intentional Infliction of

Distress (“IIED”), the FAC never properly alleges incitement, and no incitement occurred. As

noted in the MTD Brief, the test for incitement was laid down in Brandenburg v. Ohio, 395 U.S.

444, 447 (1969) as follows:

       the constitutional guarantees of free speech and free press do not permit a State to
       forbid or proscribe advocacy of the use of force or of law violation except where
       such advocacy is directed to inciting or producing imminent lawless action and is
       likely to incite or produce such action.

The Plaintiff made no effort whatsoever to meet this test. Instead, the FAC just repeatedly uses

some variation of the word “incitement.” Thus, the FAC does not make specific allegations of

incitement as required by Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009)—instead relying on the

most conclusory of allegations—and what specific words and conduct the FAC does allege on the

Undersigned Defendants’ part does not meet any part of that test. By failing to make a claim that

                                                 3
even approached legal validity, the Plaintiff has violated Rule 11(b)(2).

         Furthermore, the claim that the Undersigned Defendants committed incitement is not true.

Each of the Undersigned Defendants submitted affidavits stating that none of them had met even

the most basic requirement under Brandenburg. Specifically, none of them advocated violence or

lawless behavior.1 Therefore, the FAC’s assertion that the Undersigned Defendants engaged in

incitement violates Rule 11(b)(3).

         In summary, when asserting that subject matter jurisdiction was present, the Plaintiff

asserts facts that were not true and legal theories that were not valid and did so without any

argument that the relevant law should be changed in violation of Rule 11(b)(2)-(3).

                               II.
  THE PLAINTIFF VIOLATED RULE 11(B)(3) WHEN ASSERTING THAT THIS
COURT HAS PERSONAL JURISDICTION OVER MR. HOFT, MR. CREIGHTON, MR.
          WILBURN, MS. HICKFORD, OR WORDS-N-IDEAS, LLC

         Meanwhile, in alleging personal jurisdiction over Mr. Hoft, Mr. Creighton, Mr. Wilburn,

Ms. Hickford, and Words-N-Ideas, LLC, the FAC made a number of statements that were patently

false.

         For instance, FAC ¶ 7 states that:

         Upon information and belief, all Defendants regularly do and/or solicit significant
         business in Virginia, engage in other persistent courses of conduct, or derive
         substantial revenue from goods sold to, goods used or consumed, or services
         rendered in Virginia, such that they have made minimum contacts with the state
         and have purposefully availed themselves of its laws.

All of these statements are contradicted by Declarations written by Mr. Hoft, Mr. Creighton, Mr.




1
 Stranahan Declaration ¶ 5; Creighton Declaration, MTD Brief Exhibit B ¶ 4; Hoft Declaration,
MTD Brief Exhibit C ¶ 4; Hickford Declaration, MTD Brief Exhibit D ¶ 5; and Wilburn
Declaration, MTD Brief Exhibit E ¶ 4.
                                              4
Wilburn and Ms. Hickford (speaking about herself and WNI), 2 and the Plaintiff presented

absolutely no evidence that any of these Defendants did engage in such conduct. Furthermore, one

would not normally expect it to be true. It is not self-evident that defendants from Florida,

Missouri, and Colorado are likely to have any interaction with the Commonwealth of Virginia.

          Likewise, FAC ¶ 6 states that “Defendants’ false and defamatory statements were directed

at, received, and read by individuals and businesses in Virginia.” The FAC never makes any proper

allegation that the allegedly defamatory statements were received or read by anyone in Virginia

(except the Plaintiff), and the claim that these statements were directed at Virginia is contradicted

by Declarations written by Mr. Hoft, Mr. Creighton, Mr. Wilburn, and Ms. Hickford (speaking

about herself and WNI), and once again the Plaintiff presented no evidence to the contrary.

          Simply put, every allegation in the FAC asserting jurisdiction over Mr. Hoft, Mr.

Creighton, Mr. Wilburn, Ms. Hickford, and WNI is dead wrong. Such conduct plainly violates

Fed. R. Civ. P. 11(b)(3).

                                III.
THE PLAINTIFF VIOLATED RULE 11(B)(2) AND (3) WHEN ASSERTING THAT THE
 UNDERSIGNED DEFENDANTS COMMITTED DEFAMATION OR INTENTIONAL
                 INFLICTION OF EMOTIONAL DISTRESS

          This Brief will not rehash in detail every failure the FAC makes when attempting to state

a claim upon which relief can be granted, but will briefly highlight some of the more egregious

errors.

          First, the FAC repeatedly attempts to penalize the Undersigned Defendants for stating

undisputed facts. For instance, the entire piece by Mr. Wilburn simply factually describes and



2
 Creighton Declaration ¶ 2-3; Hoft Declaration ¶ 2-3; Hickford Declaration 3-4; and Wilburn
Declaration 2-3.
                                             5
quotes from a piece written by a third person not named as a defendant. MTD Brief 36-41. Thus,

the principal factual allegation made by Mr. Wilburn—that this article made certain allegations—

is true. Likewise, FAC ¶ 66 claims that somehow it is defamatory for Mr. Hoft to note that at one

point a NEW YORK TIMES report on the car attack mentioned the Plaintiff’s relationship to the State

Department and that at some point that information was removed while also admitting that is

precisely what had happened, MTD Brief pp. 52-53. These are but two examples. In each instance,

the Plaintiff did not allege that the allegations were false, but that repeating them was somehow

defamatory.

       Second, the FAC frequently attempts to penalize the Undersigned Defendants for having

forbidden opinions in the form of conclusions based on disclosed facts. The most egregious

example of this comes in FAC ¶ 38:

       In this article, Defendant Creighton notes [the Plaintiff’s] experience as a Foreign
       Service Officer in the Central African Republic and his work as chief of staff to
       Tom Perriello. On the basis of these true facts, along with [the Plaintiff’s] statement
       of belief that the attack was an act of terrorism, Defendant Creighton falsely states
       that [the Plaintiff] cannot have been a mere bystander who happened to record the
       attack.

In other words, the Plaintiff did not dispute any of the facts Mr. Creighton relied on, but rather

claimed that the conclusion Mr. Creighton draws from those stated facts are somehow defamatory.

One could hardly come up with a more perfect illustration of a protected opinion drawn from

disclosed facts described in Milkovich v. Lorain Journal Co., 497 U.S. 1, 27 n. 3 (1990).

       Nor is that an isolated instance. Mr. Wilburn clearly stated that he was drawing a

conclusion based on hypothetical facts. MTD Brief p. 39. Mr. Hoft stated that he had concluded

that the Plaintiff is a “Deep State Shill” based on facts disclosed throughout his article. Id. at 50-

51. Mr. Stranahan concluded that there was reason for further journalistic investigation of the

                                                  6
Plaintiff. Id. at 59-60. In each case, the Plaintiff attempted to penalize the Defendants for their

opinions, rather than alleged false statements of fact.

        Third, the Plaintiff repeatedly pretended to know facts that he could not possibly know.

Specifically, the Plaintiff claimed to know of the full investigative process the Undersigned

Defendants went through before publishing their works. FAC ¶ 51, 72, and 93. The Plaintiff

claimed to know who the Undersigned Defendants spoke to with respect to their articles, id. at ¶¶

52, 76, and 94; and whether the Undersigned Defendants had their claims independently checked,

id. at ¶¶ 54, 74, and 95. In each instance, there is no logical way the Plaintiff can pretend to know

that any of these factual assertions are true. Common sense tells us he was merely guessing.

        Fourth, the Plaintiff attempted to use the valid theory of defamation by implication but

completely disregarded the limitations to this theory set down in cases such as Chapin v. Knight-

Ridder, Inc., 993 F.2d 1087, 1092-93 (4th Cir. 1993):

        A defamatory implication must be present in the plain and natural meaning of the
        words used.... Moreover, because the constitution provides a sanctuary for truth, a
        libel-by-implication plaintiff must make an especially rigorous showing where the
        expressed facts are literally true. The language must not only be reasonably read to
        impart the false innuendo, but it must also affirmatively suggest that the author
        intends or endorses the inference.

(internal citations omitted). While the Plaintiff paid lip service to this rule, he repeatedly urges this

Court to abandon it for the most ludicrous flights of fancy. The most ridiculous example of this

comes in FAC ¶ 84 where the Plaintiff claimed that Mr. Stranahan and co-Defendant McAdoo

conveyed an absurd amount of meaning by body language:

        Stranahan and McAdoo’s body language falsely convey to the audience that [the
        Plaintiff’s] tribute to a woman who died in the traumatizing attack that he and other
        bystanders witnessed indicates that he was actually a knowing participant in a
        Soros-sponsored conspiracy to stage violence and create a martyr—Heather
        Heyer—for their cause.

                                                   7
(emphasis added). Again, the FAC doesn’t allege that Mr. Stranahan used sign language, blinked

in Morse Code, was playing charades, or anything like that. The FAC claims that when Mr.

Stranahan “looks knowingly at the camera, eyebrows raised, arm raised, [Ms. McAdoo] nods

comprehendingly, laughs” that these actions somehow conveyed an absurdly detailed message to

the audience. The MTD Brief spent several paragraphs mocking this claim, MTD Brief ¶¶ 57-58,

because (as the saying goes) the Plaintiff’s assertion does not pass the laugh test.

       Finally, with respect to IIED, the FAC’s attempt to allege that the Undersigned Defendants

committed incitement when there is no allegation or evidence that their expression met any part of

the Brandenburg test for incitement undermines nearly every part of the Plaintiff’s claim for IIED.

That failure reduces what can be properly considered when determining if the Undersigned

Defendants engaged in extreme and outrageous conduct to nothing more than one or two allegedly

defamatory publications for each. Likewise, it reduces what emotional distress can be considered

since the majority of the emotional distress alleged flows not from the allegedly defamatory

statements of the Undersigned Defendants but rather from the conduct of third parties that cannot,

as a matter of constitutional law, be blamed on the Undersigned Defendants.

       This motion has focused purely on the most egregious errors—demonstrating a failure to

apply basic principles of defamation law, constitutional law, the law of IIED or clear failures

regarding factual assertions under Rule 11(b)(3). There is no excuse for claiming an opinion is

defamatory. There is no excuse for claiming that admittedly factual statements are defamatory.

There is no excuse for taking what are obviously guesses about the facts and presenting them as

factual certainties. There is no excuse for using the defamation by implication doctrine to launch

into absurd interpretations of even facial expressions. There is no excuse for alleging incitement

when none occurred. Finally, there is no way to square these failures the duties imposed by Fed.
                                                  8
R. Civ. P. 11(b)(2) and (3).

                              IV.
  THE FIRST AMENDED COMPLAINT AS A WHOLE AND STATEMENTS MADE
 OUTSIDE OF COURT DEMONSTRATE THAT THIS SUIT WAS FILED WITH THE
   IMPROPER PURPOSE OF HARASSING THE UNDERSIGNED DEFENDANTS

       Rule 11(b)(1) prohibits the Plaintiff from filing his FAC for an improper purpose as

follows:

       (b)     Representations to the Court. By presenting to the court a pleading, written
               motion, or other paper—whether by signing, filing, submitting, or later
               advocating it—an attorney or unrepresented party certifies that to the best
               of the person’s knowledge, information, and belief, formed after an inquiry
               reasonable under the circumstances:

               (1)     it is not being presented for any improper purpose, such as to harass,
                       cause unnecessary delay, or needlessly increase the cost of
                       litigation[.]

However, it is clear on the face of the litigation and statements made by the Plaintiff and his

attorneys out-of-court, that the overwhelming purpose of this suit is to harass the Defendants and

to make them think twice before exercising their First Amendment Rights in the future.

       First, the FAC is, on its face, so completely frivolous that it invites the intuition that it was

filed in bad faith. Overall, one gets the feeling that the Plaintiff knows he cannot make a case but

hopes that a sympathetic judge—or perhaps, a judge unsympathetic to one or more of the

Defendants—would ignore the legal shortcomings in the FAC and allow this case to go forward.

       The Plaintiff might be tempted to plead ignorance, and even if he did not, this Court might

consider it as a possibility. If the Plaintiff were pro se, undersigned counsel would be inclined to

accept a plea of ignorance and probably would not have bothered to file this motion. However,

this Plaintiff is represented by four attorneys, all with long resumes, and thus, ignorance is unlikely

to be a valid excuse. For instance, Georgetown Law School’s website provides the following

                                                  9
information about Messrs. Francois and Mendrala as leaders of that school’s Civil Rights Clinic:

       Aderson Francois is a Professor of Law and the Director of the Civil Rights clinic,
       and the Voting Rights Institute. Prior to joining the Georgetown faculty, Professor
       Francois directed the Civil Rights Clinic at Howard University School of Law,
       where he also taught Constitutional Law, Federal Civil Rights, and Supreme Court
       Jurisprudence. His scholarly interests include voting rights, education law, and the
       history of slavery and Reconstruction. His practice experience encompasses federal
       trial and appellate litigation concerning equal protection in education, employment
       discrimination, voting rights, marriage equality, and the right to a fair criminal trial.
       Professor Francois received his J.D. from New York University School and clerked
       for the late Honorable A. Leon Higginbotham, Jr., Chief Judge of the United States
       Court of Appeals for the Third Circuit. In 2008, the Transition Team of President
       Barack Obama appointed Professor Francois Lead Agency Reviewer for the United
       States Commission on Civil Rights. He has provided pro bono death penalty
       representation to inmates before the United States Court of Appeals for the Fifth
       Circuit, served as a Special Assistant in with the United States Commission on Civil
       Rights in Washington, D.C., and practiced commercial litigation in the New York
       Offices of Paul Weiss Rifkind Wharton &Garrison. He has testified before
       Congress on civil rights issues and drafted numerous briefs to the United States
       Supreme Court, the Supreme Court of California, the Supreme Court of Iowa, and
       Maryland’s highest court. Before joining Howard’s faculty, Professor François was
       the Assistant Director of the Lawyering Program at New York University School
       of Law....

       Andy Mendrala graduated from Washington and Lee University with his B.A. in
       Religion in 2004, and from Howard University School of Law with his J.D. in 2011.
       Before joining the clinic, Andy was a senior associate at Wilmer, Cutler, Pickering,
       Hale, and Dorr LLP, in Washington D.C., where he was a member of the firm’s
       Litigation/Controversy practice group. At Wilmer Hale, worked on a variety of
       high-stakes civil and criminal matters. While there, he drafted and filed briefs in
       federal and state court, at both the appellate and trial level, and represented clients
       before a number of law enforcement and regulatory agencies. He also had an active
       pro bono practice, representing clients in complex matters relating to racial
       discrimination, the constitutional right to counsel, and human trafficking. Andy
       clerked for then Chief Judge Deborah Chasa now of the United States District Court
       for the District of Maryland, and he was a judicial intern for Judge Ricardo Urbina
       of the United States District Court for the District of Columbia. He is admitted to
       the bars of Virginia and the District of Columbia.

       While in law school, Andy was a student attorney in Howard University’s civil
       rights clinic and a senior staff editor of the Howard Law Journal. Prior to his legal
       career, Andy was the associate director for development at the Nativity Miguel



                                                  10
        Network of Schools in Washington DC. 3

Similarly, the Constitutional Accountability Center provides the following resume 4 for Brianne

Gorod, Esq.:

        Brianne is Constitutional Accountability Center’s Chief Counsel. Before taking her
        current role, Brianne served as CAC’s Appellate Counsel.

        Brianne joined CAC from private practice at O’Melveny & Myers (OMM), where
        she was Counsel in the firm’s Supreme Court and appellate practice. From 2009-
        11, prior to joining OMM, Brianne was an Attorney-Adviser in the Office of Legal
        Counsel at the U.S. Department of Justice. She also served as a law clerk for Justice
        Stephen Breyer on the U.S. Supreme Court, a law clerk for Judge Robert A.
        Katzmann on the U.S. Court of Appeals for the Second Circuit, and a law clerk for
        Judge Jed S. Rakoff on the U.S. District Court for the Southern District of New
        York.

        Brianne’s academic writings have appeared in, among others, the Yale Law
        Journal, the Duke Law Journal, the Northwestern University Law Review, the
        Washington Law Review, and the NYU Journal of Law & Liberty, and her popular
        writings have appeared in outlets such as the Washington Post, LA Times, Slate,
        The New Republic, CNN.com, and Reuters, and on numerous blogs, including
        Huffington Post, SCOTUSblog, Take Care, ACSblog, and Balkinization.

        Brianne received her J.D. from Yale Law School and her M.A./B.S. from Emory
        University. Her master’s thesis in political science examined judicial behavior on
        the U.S. Supreme Court.

Likewise, Elizabeth Wydra, Esq. is provided the following biography on the same website 5 circa

2016:

        Wydra is a graduate of Claremont McKenna College and Yale Law School, joining
        CAC from private practice at Quinn Emanuel Urquhart & Sullivan in San
        Francisco, where she was an attorney working with former Stanford Law School

3
  Staff, GEORGETOWN LAW SCHOOL, https://www.law.georgetown.edu/experiential-learning/
clinics/civil-rights-clinic/staff/ (last visited Sept. 27, 2018).
4
   Brianne J. Gorod, CONSTITUTIONAL ACCOUNTABILITY CENTER, https://www.theusconstitution.
org/staff/brianne-j-gorod/ (last visited Sept. 26, 2018).
5
   Constitutional Accountability Center Announces Elizabeth B. Wydra As New President,
CONSTITUTIONAL ACCOUNTABILITY CENTER, Jan. 20, 2016, https://www.theusconstitution.org/
news/constitutional-accountability-center-announces-elizabeth-b-wydra-as-new-president/ (last
visited Sept. 26, 2018).
                                                     11
         Dean Kathleen Sullivan in the firm’s Supreme Court/appellate practice. Previously,
         Elizabeth was a supervising attorney and teaching fellow at the Georgetown
         University Law Center appellate litigation clinic, a law clerk for Judge James R.
         Browning of the U.S. Court of Appeals for the Ninth Circuit, and a lawyer at
         Pillsbury Winthrop Shaw Pittman, a law firm in Washington. Wydra’s legal
         practice focuses on Supreme Court litigation and high-stakes cases in the federal
         courts of appeals. She has represented CAC as well as clients including
         congressional leaders, preeminent constitutional scholars and historians, state and
         local legislators and government organizations, and groups such as Justice at Stake,
         League of Women Voters, and AARP. Wydra appears frequently in print and on
         air as a legal expert for outlets including the New York Times, Washington Post,
         NBC, ABC, CNN, FOX, BBC, and NPR. Her writings have appeared in the New
         York Times, Washington Post, Reuters, USA Today, POLITICO, CNN.com, and
         Slate, and in 2014 she was recognized by the National Law Journal as one of D.C.’s
         40 Rising Stars Under 40.

Undersigned counsel is loath to make things personal in this case, but these attorneys have far too

much experience to plead ignorance at this point in their respective careers. Indeed, two of these

attorneys run the Georgetown Civil Rights Legal Clinic and, therefore, are held up by that

prestigious law school as being persons who know the practicalities of the law—how to actually

work as a lawyer from day-to-day—as opposed to the more theoretical instruction presumably

provided in Georgetown Law School’s ordinary classes. 6 Any plea of ignorance is not credible.

         However, if ignorance is not the explanation, then one must conclude the Plaintiff’s

attorneys are deliberately wasting this Court’s time and the Undersigned Defendants’ money. In




6
    The Georgetown Law School portrays its Civil Rights Law Clinic as follows:

         The Civil Rights Clinic operates as a public interest law firm…. Students interview
         clients, develop case theories, draft and file complaints in state and federal courts,
         conduct discovery, engage in motions practice, and prepare appeals. Students also
         file FOIA requests and analyze responsive documents, and work in coalition with
         other public interest organizations to develop impact cases.

Civil Rights Clinic, GEORGETOWN LAW School, https://www.law.georgetown.edu/experiential-
learning/clinics/civil-rights-clinic/ (last visited Sept. 27, 2018).
                                                    12
short, this case is a classic SLAPP suit. As stated by the Public Participation Project: 7

       SLAPPs are Strategic Lawsuits Against Public Participation. These damaging suits
       chill free speech and healthy debate by targeting those who communicate with their
       government or speak out on issues of public interest.

       SLAPPs are used to silence and harass critics by forcing them to spend money to
       defend these baseless suits. SLAPP filers don’t go to court to seek justice. Rather,
       SLAPPS are intended to intimidate those who disagree with them or their activities
       by draining the target’s financial resources.

       SLAPPs are effective because even a meritless lawsuit can take years and many
       thousands of dollars to defend. To end or prevent a SLAPP, those who speak out
       on issues of public interest frequently agree to muzzle themselves, apologize, or
       “correct” statements.

In this situation, victory or defeat is not the point. As Mark Steyn said about another dubious

defamation lawsuit: “the process is the punishment.” 8 It is easy for lawyers and judges who

practically live in courthouses to forget that going to court is unpleasant for most ordinary people.

It is often stressful and expensive—even more so when the court is far from home. This is true

even if victory is reasonably certain. Given that this suit is plainly motivated by hostility toward

what the Defendants have said, and given this suit’s utter lack of merit, the Plaintiff’s attorneys’

strategy is clear: Harass the Defendants, cost them money, and next time they will think twice

before engaging in protected expression.

       This suspicion is bolstered by various statements by the Plaintiff and his attorneys outside

of court. For instance, Reuters quoted the Plaintiff as saying, “If my case makes these conspiracy

theorists think twice about just outright attacking someone without any type of journalistic review,




7
  What is a SLAPP?, PUBLIC PARTICIPATION PROJECT, https://anti-slapp.org/what-is-a-slapp/ (last
visited Apr 12, 2018).
8
  Mark Steyn, Mumbo-Jumbo for Beginners, National Review, Dec. 24, 2013, https://www.
nationalreview.com/corner/mumbo-jumbo-beginners-mark-steyn/ (last visited April 12, 2018).
                                           13
then good.”9 That sounds defensible until one remembers that it is clear that the Plaintiff and his

attorneys have no idea what journalistic review went on—substituting their guesses for facts.

Supra p. 7. Stripped of the apparent falsehood in that Reuters quote, the Plaintiff wants people of

certain viewpoints to “think twice” before “attacking [read: Criticizing] someone.”

        A similar point can be made when the Plaintiff writes in a W ASHINGTON POST Op-Ed10 that

        I decided to sue Infowars, [sic] the individual behind [The] Gateway Pundit [Mr.
        Hoft] and others because of the stunning effect their absurd dispatches have had on
        me and my family. But also because of the danger they pose to our country....

        Fact-based journalism is essential to a health democracy because it provides
        citizens with objective information on issues of public concern. Infowars and
        Gateway Pundit do the opposite—poisoning our civil discourse by distorting the
        truth and blurring the line between news and propaganda.

As with the previous quote, this sounds high-minded until one realizes that the FAC fails to name

a single statement of fact made by the Undersigned Defendants that was false and defamatory.

Instead, the FAC attempts to declare conclusions to be actionable if the Plaintiff disagrees with

them. In that context, it becomes clear that it is not falsehoods that the Plaintiff considers dangerous

to society, but opinions he does not agree with.

        Further, the very idea that the courts can and should be general clearinghouses for truth is

at odds with what the Supreme Court has said about Freedom of Expression. As stated in U.S. v.

Alvarez, 567 U. S. 709, 723 (2012): “Our constitutional tradition stands against the idea that we

need Oceania’s Ministry of Truth. See G. Orwell, NINETEEN EIGHTY-FOUR (1949) (Centennial ed.


9
   Julia Harte, Witness to Charlottesville attack sues U.S. media outlets over ‘false’ stories,
REUTERS, March 13, 2018, https://in.reuters.com/article/usa-extremism-lawsuit/witness-to-
charlottesville-attack-sues-u-s-media-outlets-over-false-stories-idINKCN1GP1KL (last visited
April 12, 2018).
10
   Brennan Gilmore, Alex Jones is a Menace to Society. I’m suing him, WASHINGTON POST, March
14, 2018, https://www.washingtonpost.com/news/posteverything/wp/2018/03/14/alex-jones-is-a-
menace-to-society-im-suing-him/ (last visited April 12, 2018).
                                                14
2003).” Some categories of falsehood can be punished, civilly and criminally, but only if the false

statement also causes one of a few narrow categories of harm. This is because our founders

believed that the first and best defense against falsity is free and open discussion rather than

censorship.

       The Plaintiff combined the above sentiments and adds a new layer in an article on CNN’s

website.11 In addition to the Plaintiff’s inappropriate desire to turn the courts into a “Ministry of

Truth” and his unfounded accusation that the Defendants have violated journalistic practices, the

Plaintiff added a new dark desire: To “blunt the ability” of the Defendants to speak their minds.

       [The Plaintiff] said he hopes the lawsuit helps “blunt the ability” of fringe websites
       and individuals to spread baseless conspiracy theories.

       “The primary motivation was accountability and trying to confront what I consider
       to be an incredibly dangerous trend in our civil discourse, our democracy,” he told
       CNN. “And that is the widespread saturation these sites have and their
       unwillingness to go by traditional journalistic practices.”

Id. Likewise, the comments of one of the Plaintiff’s attorneys also shows the censor’s mindset. For

instance, the Georgetown Law School’s website quoted Plaintiff’s counsel as saying the following

about this lawsuit:

       “The First Amendment does not and cannot protect deliberate lies designed to incite
       incessant harassment and violence against private citizens,” [the Plaintiff’s Counsel
       Andrew] Mendrala said. “This case is a simple defense of democracy. A well-
       informed public is essential to a healthy democracy. But a deliberately misinformed
       public is fatal to it.”12



11
   Oliver Darcy, Charlottesville Witness Files Defamation Suit Against InfoWars and Other Far-
Right Figures, CNN, March 27, 2018, http://money.cnn.com/2018/03/13/media/charlottesville-
defamation-lawsuit-infowars/index.html (last visited April 12, 2018).
12
   Witness to Tragedy, a Victim of Fake News Conspiracies Sues Alex Jones and Others,
GEORGETOWN LAW SCHOOL, March 13, 2018, https://www.law.georgetown.edu/news/witness-to-
tragedy-a-victim-of-fake-news-conspiracies-sues-alex-jones-and-others/ (last visited Sept. 27,
2018).
                                                15
Putting aside that the FAC never properly alleges incitement or that any deliberate false statements

were made by the Undersigned Defendants, counsel has joined his client in arguing that the courts

can or should serve a “Ministry of Truth” function.

       Furthermore, the statements of both the Plaintiff and his counsel about the possibility of

settlement clearly indicate that they are not actually seeking redress for harms but to obtain the

very chilling effect warned of above. For instance, in THE HOYA, the student newspaper of

Georgetown University, an article13 discussed co-Defendant Alex Jones’ history of settlement in

order to lead into a discussion of whether the instant Plaintiff was interested in settlement:

       Mendrala said settling cases makes sense for many plaintiffs, but would not allow
       for the kind of impact the clinic is hoping for with this case.

       “If he settles an individual case, then that individual case goes away and those
       people are pacified,” Mendrala said. “But it doesn’t have a larger effect on the
       future.”

       Mendrala also cautioned the case is not meant to undermine First Amendment
       speech laws.

       “We feel like a victory in this case would be a victory for people like Brennan
       nationwide,” Mendrala said. “And it would shift the paradigm onto which
       conspiracy theorists operate by holding them legally accountable for their lies.”

Given that the FAC never properly alleges any false statements of fact by the Undersigned

Defendants but still attempts to penalize them for opinions the Plaintiff does not agree with, this

is in reality a declaration that the Plaintiff’s attorney wishes to silence protected speech—despite

his protest that he does not wish to undermine the First Amendment.




13
  Karena Landler, Law Center Files Defamation Suit Against Alex Jones, InfoWars, March 16,
2018, http://www.thehoya.com/law-center-files-defamation-suit-alex-jones-infowars/ (last visited
Sept. 27, 2018).
                                             16
       That sentiment was echoed by the Plaintiff himself in another article: 14

       [The Plaintiff] said in an interview with The Associated Press that he “absolutely”
       would not consider settling the suit and that any monetary damages are a secondary
       goal.

       “There’s no amount of money that would overcome the motivation of this case,”
       which is to set a legal precedent to prevent the same thing from happening again,
       [the Plaintiff] said.

Of course, the “same thing happening again,” with respect to the Undersigned Defendants, would

be someone voicing an opinion that the Plaintiff does not agree with.

       Taken together, the evidence shows that the FAC was filed for an improper purpose: To

harass the Undersigned Defendants and to punish them for having dared to air opinions the Plaintiff

and his lawyers do not agree with, all in the hope of raising the price of free expression. The only

way to blunt the impact of a SLAPP suit such as this is to change the economic calculus—by

sanctioning the Plaintiff and/or his lawyers and forcing them to pay attorney fees and costs. If the

Plaintiff and/or his attorneys must bear all of the expenses incurred by their conduct, it will likely

chill the Plaintiff’s and his attorneys’ litigation strategy, rather than chilling the Undersigned

Defendants expression of opinions the Plaintiff disagrees with. Courts need to make it so that

plaintiffs such as this and their lawyers not only lose but also regret having filed such a lawsuit.

       Further, the case for sanctioning the Plaintiff’s attorneys is particularly strong here. As

noted above, two of the Plaintiff’s attorneys—including the sole signatory of the FAC—lead the

Civil Rights Clinic at Georgetown Law School. They are being held out to young law students as

experts in the practice of law. They are supposed to exemplify the ideal of what the practice of law



14
   Sarah Rankin, Charlottesville Car Attack Witness Sues Alex Jones, Others, U.S. NEWS & WORLD
REPORT, March 13, 2018, https://www.usnews.com/news/us/articles/2018-03-13/charlottesville-
attack-witness-sues-alex-jones-others (last visited April 12, 2018).
                                                 17
should be, both in terms of skill and in terms of ethics. Yet, the lesson they are teaching their

students is the wrong one: That it is appropriate to file suit when the law and the facts are clearly

against you (or at least unknown), when the purpose of the litigation is to browbeat people into

silence because you do not approve of their opinions. The future lawyers in their clinic are

watching how the court system will respond to such behavior, and a misstep by this Court might

lead these students to learn the wrong lesson: That frivolous lawsuits aimed at chilling speech like

this one will be tolerated by the courts. By sanctioning the Plaintiff, this Court might not only stop

one frivolous and abusive lawsuit, but it might stop hundreds of newly-minted lawyers from filing

similar suits in the future.

        Often the best way to learn is by example. In teaching future lawyers how to behave, the

Georgetown Civil Rights Clinic has not chosen to provide its students with the best example of

ethical advocacy. They have used a Civil Rights Clinic to file an abusive lawsuit attacking the

Civil Right of Free Expression. Therefore, it seems to fall on this Court to teach those students the

right lesson by making an example of the Plaintiff’s lawyers. For this reason, more than any other,

sanctions are appropriate.

                                          CONCLUSION

        Undersigned counsel has never sought sanctions against a plaintiff’s attorneys before, and

does so with extreme reluctance now. However, this is a lawsuit that should not have been filed.

It lacks appropriate factual and legal predicates. Further, it appears to have been filed for one of

the most improper purposes imaginable: To terrorize people into silence and foregoing their right

to Freedom of Expression. The only way to prevent this in terrorem effect the Plaintiff and his

attorneys are apparently seeking is to change the incentives by shifting the expenses of this

litigation to the Plaintiff and his lawyers. This is an appropriate way to prevent the Plaintiff’s
                                                 18
attorneys from setting a bad example for other plaintiffs and for their students who are watching:

This Court needs to make an example out of the Plaintiff and his attorneys.



                                             Respectfully submitted,



                                               s/ Aaron J. Walker
                                             Aaron J. Walker, Esq.
                                             Attorney for Defendants Hoft, Stranahan, Creighton,
                                                     Wilburn, Hickford, and Words-N-Ideas, LLC
                                             Va Bar# 48882
                                             7537 Remington Road
                                             Manassas, Virginia 20109
                                             (703) 216-0455
                                             AaronJW72@gmail.com




                                               19
